Woodward, J.
The defendants rest upon section 1879 of the Code, which provides that “in an action brought upon the bond above contemplated, it shall be a sufficient defence, that the property, for the delivery of which the *546bond was given, did not, at tbe time of tbe levy, belong to the defendant against whom the attachment was issued.” The only question made is, whether the defendants should not plead in whom the property was, alleging it to be in some certain person. The defendants argue, that if it is in any other person, this is sufficient; and therefore they need not aver it to be in some one certain person ; and further, they instance an indictment, which is good, if in the language of the statute. But this is not true of an indictment, when the language of the statute is generic, or general, embracing many particulars. It is true, when the statute names, or defines, a particular or an individual.
The rules of pleading, require the defendants to plead a definite and specific plea. When the defendants gave the bond for the release and delivery of the property, a presumption, at least, arose that the property was Adair’s, and the requirements of pleading are not satisfied by their alleging simply, that it was not his, but they must aver in whom the property was. Such are the analogies. The party is not permitted to plead that the title was not in the covenantor, although it is sufficient if it was in any other, but he must narrow the issue, and show in whom it was. A further consideration is, that this is new matter, introduced by the defendants, and therefore, they must tender an affirmative issue.
As to the estoppel; the statute gives this defence expressly, and therefore the party cannot be barred from it, whatever might have been the case without the statute. We do not think the court erred in sustaining the demurrer, and the judgment of the district court is affirmed.
Affirmed.